DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The primary reason for the allowance of claims 1-18 is the inclusion of the limitation of an adhesion part including an adhesion surface to which mist of the liquid discharged by the liquid discharge device adheres; a detector including a detection surface facing the adhesion surface of the adhesion part, the detector configured to detect a surface state of the adhesion surface of the adhesion part; and the adhesion part is configured to move to change the adhesion surface facing the detection surface of the detector.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 1-18 is the inclusion of the limitation of an adhesion part rotatably movable and including an adhesion surface to which mist of the liquid discharged by the liquid discharge device adheres; and a detector including a detection surface facing the adhesion surface of the adhesion part, the detector configured to detect a surface state of the adhesion surface of the adhesion part; wherein the discharge surface of the liquid discharge device, the adhesion surface of the adhesion part, and the detection surface of the detector are arranged on a same side with respect to the discharge targer.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicants disclosure:
Ishida (U.S. Pub. 2015/0085014)
Miyakoshi (U.S. Pub. 2015/0165770)
Imahashi (U.S. Pat. 10,155,388)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 13, 2022